Peters, J. (dissenting).
We respectfully dissent.
The majority bases its determination primarily upon the concept of deference to the interpretation of Judiciary Law § 39 (3) (a) and the regulations promulgated in response thereto (see, 22 NYCRR 34.0 [V.8]; 34.1) propounded by respondents Unified Court System, its Chief Administrative Judge and the Director of Employee Relations of the Office of Court Administration (hereinafter collectively referred to as the court respondents) as the "agency charged with its enforcement”. Mindful of the fact that the court respondents did not render a determination on this issue prior to the commencement of litigation, that the statute and regulations under review are ambiguous and that the court respondents became involved herein by interposing a cross claim against the county respondents, we find that this is not a situation where the underlying principles requiring judicial deference to an agency determination are present (see, Matter of Judd v Constantine, 153 AD2d 270, 272-274). Furthermore, we find the administrative interpretation of the statute inconsistent with legislative history and disagree with the majority’s determination that the Chief Administrative Judge is solely cloaked with authority to interpret statutes relevant to the issue before us (cf., Matter of Scoralick v Milonas, 207 AD2d 159). If, as the majority contends, the provision of parking spaces for court employees falls within statutes and regulations governing "court facilities”, we believe we must look to the Public Authorities Law as well as the Judiciary Law for guidance.
In enacting chapter 825 of the Laws of 1987 concerning construction and improvement of court facilities, the Legislature did not envision that the Chief Administrative Judge would be imbued with sole authority to enforce statutes and regulations governing court facilities. Rather, it authorized and empowered the court facilities capital review board to "review and approve overall plans and cost estimates for the design, acquisition, construction, reconstruction, rehabilitation, improvement, furnishing or equipping of facilities of the courts * * * of the unified court system” and particularly expected agreement by and between the Chief Administrative Judge and the "chief executive officer of the political subdivision” concerning such matters (Public Authorities Law § 1680-c [3]; see generally, Public Authorities Law § 1680-c et seq.).
The term "court facilities”, defined by chapter 825 of the Laws of 1987, was included as part of the Public Authorities *181Law and not the Judiciary Law (see, Public Authorities Law § 1676 [25]).* Legislative, executive and judicial memoranda penned simultaneously with the enactment of chapter 825, coupled with the provisions thereof, reflect the Legislature’s intent that the Office of Court Administration not be solely empowered to interpret this term. Even the Rules of the Chief Judge indicate that the Chief Administrative Judge is charged with the responsibility to "encourage” compliance with court facility guidelines (22 NYCRR 34.0).
Mindful that on occasion the Chief Administrative Judge may be required to act if a political subdivision has "ceased or failed to provide goods, services or facilities” (Public Authorities Law § 1680-c [4]), the Legislature enacted Judiciary Law § 39-a to provide for mediation of disputes concerning, inter alia, court facilities.
As we find little basis to rely on any special competence or expertise of the court respondents concerning the subject matter of employee parking, our obligation of statutory interpretation remains unaffected (see, Debevoise & Plimpton v New York State Dept. of Taxation & Fin., 80 NY2d 657; Matter of Moran Towing & Transp. Co. v New York State Tax Commn., 72 NY2d 166; Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451). Where, as here, "the meaning of a statute is in dispute, there remains at the core the same common-law process of discerning and applying the purpose of the law. * * * '[C]ourts have not only a law-finding function * * * but [also] * * * a lawmaking function that engrafts on the statute meaning appropriate to resolving the controversy’ ” (Kaye, State Courts at the Dawn of a New Century: Common Law Courts Reading Statutes and Constitutions, 70 NYU L Rev 1, 25 [1995], quoting Dickerson, Statutory Interpretation: Dipping Into Legislative History, 11 Hofstra L Rev 1125, 1127-1128).
"Freedom to construe is not freedom to amend” (Matter of Evans v Newman, 100 Misc 2d 207, 209, affd 71 AD2d 240, *182affd 49 NY2d 904) and therefore we find no basis in the statutory scheme which would require us to impose upon county government the economic burden of providing free parking to all court employees. We would accordingly reverse the judgment of Supreme Court.
Crew III and Yesawich Jr., JJ., concur with Mercure, J.; Peters, J., and Mikoll, J. P., dissent in a separate opinion by Peters, J.
Ordered that the judgment is affirmed, without costs.

 Court facilities is defined in Public Authorities Law § 1676 (25) as follows: "facilities suitable and sufficient for the transaction of business by the state-paid courts and court-related agencies of the unified court system and the judicial and nonjudicial personnel thereof, including rooms and accommodations for the courts of the unified court system, the judges, justices and the clerical, administrative and other personnel thereof, law libraries, conference rooms or centers, facilities for the temporary detention of persons in connection with appearance or production in court when the court is in session, any other necessary or desirable facilities incidental to the operation or administration of the unified court system, fixtures, furnishings or equipment in connection therewith and buildings and improvements used for the foregoing.”